DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 12/04/2019 and the preliminary Amendment filed on the same day, in which claims 1, 23, 24 are amended, claims 25-32 are added, leaving  claims 1-10, 24-32 pending of which claims 1, 23, 24 are recited in independent form. The present Application is a 371 of PCT/CN2017/102912 with a filing date of 09/22/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190028920 to Pan (hereinafter d1) in view United States Patent Application Publication US-200180324631 to Jheng et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “An information indicating method, the method comprising”d1 teaches a system including a UE (see d1 Figs. 1-3)  wherein the UE includes at least a transceiver (i.e. communication component), CPU (i.e. processor), memory containing program code (i.e. memory for storing a computer program), wherein the control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications device 300 (i.e. a computer program executable by the processor, the processor is configured to perform, when executing the program) (see d1 Fig. 3, elements 306-3014, para. 0032) the program encompassing a method (see d1 Fig. 8, para. 0355-0362) in the field of endeavor of mobile communication (see d1 para. 0002);
as to the limitations “receiving, by a terminal, service data adaptation protocol (SDAP) data, and determining, based on reflective quality of service (QoS) indication (RQI) information in a header of the SDAP data, a mapping relationship to be updated, the mapping relationship including at least one of a first mapping relationship and a second mapping relationship; wherein the first mapping relationship indicates a mapping relationship between an Internet Protocol (IP) flow and a QoS flow corresponding to a first reflective QoS function; the second mapping relationship indicates a mapping relationship between the QoS flow and a data resource bearer (DRB) corresponding to a second reflective QoS function” d1 discloses configuring a UE (User Equipment) with a first DRB (Data Radio Bearer), wherein the first DRB is configured with reception of SDAP (Service Data Adaptation Control) header (see d1 para. 

Regarding claim 2, as to the limitation “the method of claim 1, wherein the determining a mapping relationship to be updated based on RQI information in a header of the SDAP data comprises: determining by the terminal, when the RQI information in the header of the SDAP data indicates that both the first reflective QoS function and the second reflective QoS function are in an active state, the first mapping relationship and the second mapping relationship need 
Regarding claim 3, as to the limitation “the method of claim 1, wherein the determining a mapping relationship to be updated based on RQI information in a header of the SDAP data comprises: determining by the terminal, when the RQI information in the header of the SDAP data indicates that the first reflective QoS function is in an active state, the first mapping relationship needs to be updated” d1 in view of d2 discloses the method of claim 1 as set forth above, d1 in view of d2 also discloses determining a mapping relationship to be updated based on RQI information in a header of the SDAP data (see d1 para. 0175-0177) including determining by the terminal, when the RQI information in the header of the SDAP data indicates that the first reflective QoS function is in an active state, the first mapping relationship needs to be updated (see d2 para. 0101-0107).
Regarding claim 4, as to the limitation “the method of claim 3, further comprising: determining by the terminal, based on a first signaling as received, the second reflective QoS function needs to be updated” d1 in view of d2 discloses the method of claim 3 as set forth above, d1 in view of d2 also discloses determining a mapping relationship to be updated based on RQI information in a header of the SDAP data (see d1 para. 0175-0177) including determining by the terminal, based on a first signaling as received, the second reflective QoS function needs to be updated (see d2 para. 0101-0107).

Regarding claim 6, as to the limitation “the method of claim 1, wherein the determining a mapping relationship to be updated based on RQI information in a header of the SDAP data comprises: determining by the terminal, when the RQI information in the header of the SDAP data indicates that the second reflective QoS function is in an active state, the second mapping relationship needs to be updated” d1 in view of d2 discloses the method of claim 1 as set forth above, d1 in view of d2 also discloses determining by the terminal, when the RQI information in the header of the SDAP data indicates that the second reflective QoS function is in an active state, the second mapping relationship needs to be updated(see d2 para. 0101-0107).
Regarding claim 7, as to the limitation “the method of claim 6, further comprising: starting by the terminal, based on the received RQI information, a timer “d1 in view of d2 discloses the method of claim 6 as set forth above, d1 in view of d2 also discloses starting timer (see d1 para. 0158, 0164-0167).
Regarding claim 23, as to the limitation “A non-transitory computer storage medium, storing a computer instruction, the instruction is configured to perform, when being executed by a processor, an information indicating method comprising”d1 teaches a system including a UE (see d1 Figs. 1-3)  wherein the UE includes at least a transceiver (i.e. communication component), CPU (i.e. processor), memory containing program code (i.e. memory for storing a computer program), wherein the control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications 
as to the limitations  “receiving service data adaptation protocol (SDAP) data; and determining, based on reflective quality of service (QoS) indication (ROI) information in a header of the SDAP data, a mapping relationship to be updated, the mapping relationship including at least one of a first mapping relationship or a second mapping relationship; wherein the first mapping relationship indicates a mapping relationship between an Internet Protocol (IP) flow and a QoS flow corresponding to a first reflective QoS function; the second mapping relationship indicates a mapping relationship between the QoS flow and a data resource bearer (DRB) corresponding to a second reflective QoS function” d1 discloses configuring a UE (User Equipment) with a first DRB (Data Radio Bearer), wherein the first DRB is configured with reception of SDAP (Service Data Adaptation Control) header (see d1 para. 0005) including mapping to appropriate QoS Flows and DRBs utilizing a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum) (see d1 para. 0043); informing UEs of an update of the NAS level SDF-to-Flow mapping using a one-bit indication in the SDAP header wherein when the bit is set to 1, the UE indicates to NAS that it shall determine and possibly update the SDF-to-Flow mapping based on the Flow-ID present in the SDAP header (i.e. first mapping relationship), additionally including SDAP header which includes 1-bit NAS -RQI indication that indicates whether the UE shall create (or update) a UE derived QoS rule (see d1 para. 0175); additionally SDAP header may include an AS RQI bit indication in SDAP header 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a mapping relationship indicating a mapping relationship between an Internet Protocol (IP) flow and a QoS flow corresponding to a first reflective QoS function as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve wireless systems to meet new requirements associated with latency, reliability, security, scalability (see d2 para. 0005) as is suggested by d2.  D2 is related to d1 in a similar 
Regarding claim 24, as to the limitation “A terminal, comprising a communication component for data transmission, a processor and a memory for storing a computer program executable by the processor, the processor is configured to perform, when executing the program”d1 teaches a system including a UE (see d1 Figs. 1-3)  wherein the UE includes at least a transceiver (i.e. communication component), CPU (i.e. processor), memory containing program code (i.e. memory for storing a computer program), wherein the control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications device 300 (i.e. a computer program executable by the processor, the processor is configured to perform, when executing the program) (see d1 Fig. 3, elements 306-3014, para. 0032) the program encompassing a method (see d1 Fig. 8, para. 0355-0362) in the field of endeavor of mobile communication (see d1 para. 0002);
as to the limitations  “receiving, through the communication component, service data adaptation protocol (SDAP) data; and determining, based on reflective quality of service (QoS) indication (RQI) information in a header of the SDAP data, a mapping relationship to be 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a mapping relationship indicating a mapping relationship between an Internet Protocol (IP) flow and a QoS flow corresponding to a first reflective QoS function as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve wireless systems to meet new requirements associated with latency, reliability, security, scalability (see d2 para. 0005) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date without changing the function thereof. It is also noted that many of the noted sections of d2 can equally be applied to the 
Regarding claim 25, as to the limitation “the terminal of claim 24, wherein the processor is configured to perform: determining, when the RQI information in the header of the SDAP data indicates that both the first reflective QoS function and the second reflective QoS function are in an active state, the first mapping relationship and the second mapping relationship need to be updated” d1 in view of d2 discloses the terminal of claim 24 as set forth above, d1 in view of d2 also discloses determining a mapping relationship to be updated based on RQI information in a header of the SDAP data (see d1 para. 0175-0177) including indicating both flags are activated (i.e. reflective QoS functions are active) for indication of updating (see d2 para. 0101-0107). 
Regarding claim 26, as to the limitation “The terminal of claim 24, wherein the processor is configured to perform: determining, when the RQI information in the header of the SDAP data indicates that the first reflective QoS function is in an active state, the first mapping relationship needs to be updated” d1 in view of d2 discloses The terminal of claim 24 as set forth above, d1 in view of d2 also discloses determining a mapping relationship to be updated based on RQI information in a header of the SDAP data (see d1 para. 0175-0177) including determining by the terminal, when the RQI information in the header of the SDAP data indicates that the first reflective QoS function is in an active state, the first mapping relationship needs to be updated (see d2 para. 0101-0107).
Regarding claim 27, as to the limitation “The terminal of claim 26, wherein the processor is further configured to perform: determining, based on a first signaling received through the 
Regarding claim 28, as to the limitation “The terminal of claim 27, wherein the first signaling is a radio resource control (RRC) signaling” d1 in view of d2 discloses The terminal of claim 27 as set forth above, d1 in view of d2 also discloses RRC signaling (see d2 para. 0101-0102).
Regarding claim 29, as to the limitation “The terminal of claim 24, wherein the processor is configured to perform: determining, when the RQI information in the header of the SDAP data indicates that the second reflective QoS function is in an active state, the second mapping relationship needs to be updated” d1 in view of d2 discloses The terminal of claim 24 as set forth above, d1 in view of d2 also discloses determining by the terminal, when the RQI information in the header of the SDAP data indicates that the second reflective QoS function is in an active state, the second mapping relationship needs to be updated(see d2 para. 0101-0107).
Regarding claim 30, as to the limitation “The terminal of claim 29, wherein the processor is further configured to perform: starting a timer based on the received RQI information” d1 in view of d2 discloses The terminal of claim 29 as set forth above, d1 in view of d2 also discloses starting timer (see d1 para. 0158, 0164-0167).
Allowable Subject Matter
Claims 8-10, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190029057 A1 to Pan; Li-Te et al. discloses transmitting a first message with a DRB (Data Radio Bearer) configuration to a UE (User Equipment) for establishing a default DRB for a PDU (Packet Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration used to indicate whether a QFI field is present or not in uplink for the default DRB and the QFI configuration is always set to a value indicating the QFI field is present in uplink for the default DRB. The method further includes the network node establishing the default DRB with a presence of the QFI field in uplink. The method also includes the network node receiving a SDAP (Service Data Adaptation Protocol) PDU with the QFI field via the default DRB from the UE.
US 20190150023 A1 to CHO; Heejeong et al. discloses performing reflective QoS in wireless communication system, the method comprising: receiving a DL SDAP PDU via a DL DRB with a first DRB ID from a network, wherein the DL SDAP PDU includes a first indicator indicating whether to perform updating AS mapping rule for UL and a second indicator indicating whether to perform updating NAS reflective QoS rule for UL; and performing the 
3GPP TSG-RAN WG2 NR Ad Hoc R2- 1706853, “Precedence of the RRC configured mapping and reflective QoS”, LG Electronics Inc., Qingdao, China, 27th – 29th June, 2017; which discloses reflective QoS, the UE determines QoS Flow ID to DRB mapping in the uplink based on the downlink packets received within a DRB and applies those filters for mapping uplink Flows to DRBs. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643